Citation Nr: 9902183	
Decision Date: 01/27/99    Archive Date: 02/01/99

DOCKET NO.  96-42 735	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Entitlement to service connection for paranoid schizophrenia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Crawford, Associate Counsel


INTRODUCTION

The veteran had active service from February 1970 to February 
1973.

In an October 1973 rating action, the Department of Veterans 
Affairs (VA) Regional Office (RO) denied entitlement to 
service connection for a psychothymic personality disorder, 
as it was a constitutional or developmental abnormality.  
Notice was mailed within the same month.  The veteran did not 
appeal.  In March 1996, the veteran submitted an application 
for entitlement to service-connection for schizophrenia.  In 
August 1996, the RO acknowledged that service connection for 
a nervous disorder had been denied in 1973 and then, after de 
novo review, denied service connection for paranoid 
schizophrenia.  

Because it appears as though the issue of entitlement to 
service connection for a nervous disorder, to include 
schizophrenia was reopened and because review of the August 
1996 and October 1998 rating decisions and associated 
statement of the case and supplemental statement of the case 
reflect that the RO reviewed the entire record, provided 
relevant law and regulations, and provided sufficient notice 
to the veteran regarding the service connection issue, the 
Board of Veterans Appeals (Board) concludes that on 
appellate review, addressing the issue on a de novo basis is 
appropriate.  In addition, since the matter has been 
addressed as such by the RO, the Boards review will not 
violate the veterans due process rights.  Bernard v. Brown, 
4 Vet. App. 384, 393 (1993).

In October 1973 and March 1974, service connection for a 
prostate disorder was denied.  The veteran did not perfect a 
timely appeal thereafter.  In relevant part, in August 1996, 
the veteran indicated that he wanted to reopen the claim of 
entitlement to service connection for a prostate disorder.  
Within the same month, the RO denied the veterans claim, 
determining that new and material evidence had not been 
submitted for reopening.  The veteran perfected an appeal 
therefrom.  However, at his personal hearing in December 
1997, the veteran withdrew the issue of whether new and 
material evidence had been submitted to reopen the claim of 
service connection for a prostate disorder.  


VA regulations provide that an appellant may withdraw an 
appeal at any time before the Board promulgates a decision, 
and when an appellant withdraws the appeal, the Board may 
dismiss the appeal because it fails to allege specific error 
of fact or law in the appealed RO determination.  
38 C.F.R.  §§ 20.202, 20.204 (1998).  Because the veteran has 
properly withdrawn the issue of whether new and material 
evidence has been submitted to reopen the claim of 
entitlement to service connection for a prostate disorder, it 
is no longer on appeal before the Board. 


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Veterans Appeals 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Improvements Act of 1994, Pub. L. No. 103-
446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In 
addition, VBAs ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

The veteran contends that his psychiatric disability, 
currently diagnosed as paranoid schizophrenia was aggravated 
by service or had its onset either during service or within 
the one-year presumptive period thereafter.

A January 1970 psychiatric consultation report from D.D.C., 
M.D., shows that the veteran had received treatment at a 
Mental Health Clinic since 1965.  The veteran was described 
as shy, retiring, and afraid to talk, but on mental status 
examination, clinical findings were normal.  In the report, 
the examiner stated that the veteran should be given the 
opportunity to enter military service.



On entrance examination in February 1970, although clinical 
findings were normal, recent suicide attempt/gesture was 
noted and on the Report of Medical History, the veteran 
acknowledged being depressed or excessively worried and 
experiencing nervousness.  However, upon psychiatric 
consultation, the examiner recorded the veteran was cleared 
for service with no significant emotional complaints, and one 
week before he tried to hang himself but was stopped by his 
mother.  On discharge examination in January 1973, clinical 
findings were normal; however, on his Report of Medical 
History, the veteran again indicated that he had received 
treatment for depression and believed that the medication 
helped.  In a July 1973 psychiatric consultation statement, 
D.D.C., M.D., stated that the veterans depressive reaction 
appeared to be under control with anti-depressants.  

On VA examination in August 1973, the veteran complained of 
depression and after examination, a diagnosis of psychothymic 
personality was made.  The examiner essentially wrote, 
according to veterans history, this is something that had 
developed since service and was not typical of a personality 
disturbance.  The examiner added that he could not find a 
category in which to classify the veterans disorder at that 
time.  

Thereafter, VA hospital and outpatient treatment reports 
extending from June to December 1973 show treatment for 
depression.  During this time, the veteran reported 
experiencing depression approximately a month prior to 
leaving service and recalled the occasion when he tried to 
hang himself.  The impression was cyclic changes in mood.  

VA hospital and outpatient treatment reports extending from 
June 1993 to June 1998 show continued treatment for mood 
swings and depression and record diagnoses of schizophrenia 
and chronic schizophrenia with depression.  Specifically, on 
a July 1996 psychiatric entry, an examiner wrote that the 
veteran had a severe chronic mental illness and that he 
wanted to find out if his illness was present during service 
or aggravated by service.  

The examiner then stated that since schizophrenia is an 
illness that first manifests in late adolescence-early 
adulthood, the possibility exists that the veteran had latent 
schizophrenia during service, but there is no way to confirm 
that other than through medical records, if any, from that 
time and information from relatives, friends, or employees.  
In addition, in a September 1996 clinical entry, an examiner, 
after acknowledging that the veteran had told him that while 
in service, he thought the world was weird and that when 
leaving service, he was afraid to say anything.  The veteran 
also stated that he sought treatment for a mental disorder 
within one year after service and at that time, was treated 
for depression with Valium.  The diagnosis of schizophrenia 
was established later.  After examination, in the impression 
section, the examiner recorded schizophrenia, and stated that 
there was no doubt about the nature of the veterans illness 
and that he may well have had symptoms while in service or 
the development of symptoms soon afterwards.

The evidence of record thereafter consists of numerous 
reports from the Idaho Department of Health and Welfare and 
Social Security Administration (SSA) extending from February 
1980 to July 1998.  The reports show that the veteran 
received disability benefits and that diagnoses of Axis I: 
obsessive compulsive disorder, other intra/interpersonal 
issues, and rule out malingering; Axis II: schizotypal and 
schizoid traits; Axis III: moderate-isolated, no friends, and 
conflict with wife; and Axis V: poor-long history of being in 
a fantasy world and poor response to medication were made.  

In this case, the Board points out that under VA law and 
regulations, service connection for a pre-existing disorder 
may be allowed on an aggravation basis, when the evidence 
demonstrates that there is an increase in the disability 
during service, unless there is a showing that the increase 
is due to the natural progress of the disease.  38 U.S.C.A. § 
1153 (West 1991); 38 C.F.R. § 3.306(a) (1998).  It is also 
important to note in this instance that the usual effects of 
medical treatment in service, having the effect of 
ameliorating conditions incurred before enlistment will not 
be considered service-connected unless that injury is 
otherwise aggravated by service.  38 C.F.R. § 3.306(b)(1).

Here, although the veteran stated that he experienced 
depression prior to service, on enlistment examination in 
February 1970, clinical findings were normal.  The service 
medical records then show that on discharge examination, the 
veteran received anti-depressant medication.  In addition, 
the record shows that two VA examiners essentially stated 
that the veteran may have had schizophrenic symptoms while in 
service or the development of symptoms soon afterwards.

Because the evidence of record does not address whether the 
veterans schizophrenia had its onset prior to service or in 
service, or, assuming that the veterans schizophrenia became 
manifest prior to service, whether the preexisting disability 
underwent a chronic or permanent increase in disability 
during service due to aggravation, the Board is of the 
opinion that additional development is warranted.  A VA 
examination is required to obtain an opinion as to the 
etiology of the veterans psychiatric disability and the 
probability, to the extent possible, that it had its onset in 
service or was aggravated by service.  

It is noted that the Board may not rely on its own 
unsubstantiated judgment as to whether a disability was 
incurred in or aggravated by service, but must support its 
medical conclusions with independent medical evidence in the 
record.  Crowe v. Brown, 7 Vet. App. 238, (1994).  If the 
medical evidence of record is insufficient, or, in the 
opinion of the Board, of doubtful weight or credibility, the 
Board is free to supplement the record by seeking an advisory 
opinion, ordering a medical examination or citing recognized 
medical treatises in its decisions that clearly support its 
ultimate conclusions.  Talley v. Brown, 6 Vet. App. 72 
(1993).

As such, to ensure that VA has met its duty to assist the 
veteran in developing the facts pertinent to his claim and to 
ensure full compliance with due process requirements, the 
case is REMANDED for the following action:

1.  The veteran should be requested to 
submit any additional evidence or 
argument he believes is relevant to his 
claim.  Any evidence received from the 
veteran should be made part of the claims 
folder.

2.  The veteran should be asked to 
identify any physicians and medical 
facilities by which he has been treated 
or evaluated for a psychiatric disorder 
since service, VA or non-VA, inpatient or 
outpatient.  After obtaining any 
necessary authorization or medical 
releases, the RO should obtain and 
associate with the claims file legible 
copies of the veterans complete 
treatment reports from all sources 
identified whose records have not 
previously been secured.  Regardless of 
the veterans response, the RO should 
secure all outstanding VA treatment 
reports.

3.  If necessary, the RO should obtain 
any additional reports from the Social 
Security Administration.

4.  The RO should schedule the veteran 
for a psychiatric examination in order to 
identify any psychiatric disorder 
present, including schizophrenia and to 
determine the etiology of any such 
disorder(s).  All findings should be 
recorded in detail and all indicated 
studies should be conducted to clearly 
identify any disorder(s) present.  The 
examination report should include a full 
description of the veterans symptoms.  
The veterans claims folder and a 
separate copy of this remand must be made 
available to and reviewed by the examiner 
prior and pursuant to conduction and 
completion of the examination and the 
examiner must annotate the examination 
report in this regard.  In a 
comprehensive report and after review of 
the veterans history, complaints, and 
pertinent data from the claims folder, 
the examiner should, separately identify 
any psychiatric disability present and, 
to the extent possible, determine the 
date of onset for any disability present.  
Thereafter, the examiner should address 
the following: 
a.  Based on the evidence of record, and 
in consideration of 38 C.F.R. § 3.304, 
please provide an opinion on whether the 
veteran had a psychiatric disorder, to 
include schizophrenia, prior to service.  
Any evidence used in reaching that 
conclusion should be discussed. 

b.  Assuming that the veteran had a 
psychiatric disorder prior to service, 
please comment on whether the available 
service medical records are indicative of 
schizophrenia or a separate and distinct 
disorder.  If schizophrenia is indicated, 
please comment on whether the records are 
indicative of a pathological worsening of 
that disorder.  

c.  If it is determined that the in-
service symptoms and assessments are 
indicative of a pathological worsening of 
the schizophrenia disorder, please 
comment on whether it is reasonably 
probable that the increase in severity 
was due to the natural progress of 
the disorder or whether the increase was 
beyond that which would be considered the 
natural progress of the disorder.  To 
the extent possible, the examiner should 
comment on whether the increase is 
attributable to any in-service 
occurrences.  The reasoning for all 
conclusions reached should be discussed.

5.  Thereafter the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed. In particular, the RO should 
review the requested examination report 
and required opinions to ensure that they 
are responsive to and in complete 
compliance with the directives of this 
remand and if they are not the RO should 
implement corrective procedures.  Stegall 
v. West, 11 Vet. App. 268 (1998).

6.  The RO should then review the 
veterans claim and should readjudicate 
the issue of entitlement to service 
connection for paranoid schizophrenia.  
All pertinent law, regulations, and Court 
decisions should be considered, including 
38 C.F.R. §§ 3.303, 3.304, 3.306, 3.307, 
3.309.  

If the benefit requested on appeal is not granted to the 
veterans satisfaction, he and his representative should be 
provided with a supplemental statement of the case, which 
includes notice of any additional pertinent laws and 
regulations that were used, and a full discussion of action 
taken on the veterans claim.  The ROs actions should follow 
the Courts instructions detailed in Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).  The requisite time to respond should 
be allowed.

The case should then be returned to the Board, if in order, 
after compliance with customary appellate procedures.  No 
action is required of the veteran until he is notified by the 
RO.  The Board intimates no opinion as to any final outcome 
warranted in this case, pending completion of the requested 
development.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).
- 2 -
